PER CURIAM.
This was an action for serious personal injuries sustained by the defendant in error while in tlie line of liis duty as a brakeman in the employment of the plaintiff in error. It has been very strenuously urged that there was no sufficient evidence of negligence upon the part of the railroad company to justify the submission of the case to the jury, and that:, independently of this, the evidence of contributory negligence by the defendant in error was so conclusive as to require an instruction to find against him upon that ground. We have carefully examined the whole of tlie evidence, and have reached the conclusion that the learned trial judge did not err in submitting the case to the jury upon both of diese questions. No useful purpose can be subserved by setting out the evidence or by presenting our reasons upon the evidence for the conclusion we have reached. The charge, considered as a whole, was one of which tlie. plaintiff in error cannot complain. Judgment affirmed.